                     Case 1:19-cv-04074-VEC Document 132
                                                     128 Filed 09/30/20
                                                               09/29/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District of New York
                                                 __________ District of __________
 DONALD BERDEAUX and CHRISTINE GRABLIS,
  Individually and on Behalf of All Others Similarly
                                                                 )
                      Situated,                                  )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                       Civil Action No. 1:19-cv-04074-VEC
   ONECOIN LTD.; RUJA IGNATOVA; SEBASTIAN                        )
GREENWOOD; MARK SCOTT; DAVID PIKE; NICOLE                        )
J. HUESMANN; GILBERT ARMENTA; and THE BANK                       )
     OF NEW YORK MELLON CORPORATION                              )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION
                                       Sebastian Greenwood
To: (Defendant’s name and address) Metropolitan Correctional Center New York,
                                       150 Park Row,
                                       New York, NY 10007




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure.
                                !      The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Donald J. Enright -and- John A. Carriel             -and-      David C. Silver!
                                       Adam M. Apton           Zelle, LLP                      Jason S. Miller!
                                       Levi & Korsinsky, LLP   1775 Pennsylvania Ave, NW       Silver Miller!
                                       1101 30th Street, NW    Suite 375                       11780 W. Sample Road!
                                       Suite 115               Washington, D.C.                Coral Springs, FL!
                                       Washington, D.C.        20006                           33065!
                                       20007
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT

                  9/30/2020                                                            /s/ P. Canales
Date:
                                                                                     Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-04074-VEC Document 132
                                                       128 Filed 09/30/20
                                                                 09/29/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-04074-VEC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
